        Case 1:19-cv-00579-GLR Document 10-7 Filed 06/24/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED, #455-399                 *

               Plaintiff,                     *

       v.                                     *       Civil No. GLR-19-579

B. OPEL, et al.                               *

               Defendant.                     *

*      *       *       *       *       *      *   *    *              *       *      *       *
                                           DECLARATION

       I, Justin Broadwater, being over eighteen (18) years of age and competent to testify,

hereby declare on my personal knowledge as follows:

    1. I am a Correctional Officer, CO II, employed by the Maryland Department of' Public

       Safety and Correctional Services (DPSCS) and assigned to the North Branch Correctional

       Institution (NBCI) in Cumberland, MD.

    2. I am familiar with the allegations made by Plaintiff in the above captioned case.

    3. When I arrived at the location of Plaintiff’s cell C-55, Plaintiff did not state anything

       about having chest pains. He did not utter anything about having chest pains during the

       entire time I waited at the area for Defendant Marchinke to return with a water shutoff

       valve handle.

    4. At no time did I or any other officer ask for an ink pen tube as alleged nor did I ever

       provide one or see one.

    5. I can be seen in the video footage at 12:24:40 walking behind Defendant Marchinke as

       we arrive at the pipe chase area, along with Defendant Harding walking behind me.




                                            EXHIBIT 5                                              001
        Case 1:19-cv-00579-GLR Document 10-7 Filed 06/24/19 Page 2 of 2



   6. While waiting at the pipe chase access area for Defendant Marchinke to return with the

       shutoff valve handle, I can be seen in the video reaching into the pipe chase access area at

       12:26:10. I was only inspecting the pipe chase area and verifying where the shutoff valve

       was located. I was not aware then that the drill hole in the C-55 sink could be accessed

       from the pipe chase area. At no time did I ever spray pepper spray into cell C-55 from the

       pipe chase access area as alleged.

   7. With one exception, the responses I provided to the IID investigator on February 28,

       2019 as summarized in his IID report of my involvement in the incident are true and

       accurate. The IID report states that I arrived at the pipe chase access panel and opened the

       panel door and that Defendant Marchinke went to get a water valve handle. In actuality I

       arrived just after Defendant Marchinke had opened the pipe chase access panel.

   8. I was not requested to provide a statement for a Use of Force investigation because no

       UOF investigation was necessary since no pepper spray or any other use of force

       occurred as alleged. I was not involved in any conspiracy or cover-up because no pepper

       spray incident occurred.

I have read the above statements and hereby declare under the penalty of perjury that they are

true and correct.

               DATED:        /    /19                ________________________________
                                                     Justin Broadwater CO II




                                            EXHIBIT 5                                         002
